THIRTEENTH AMENDMENT

KANSAS CITY LIFE
EMPLOYEE STOCK PLAN

        THIS THIRTEENTH AMENDMENT, comprising the restated Kansas City Life
Employee Stock Plan, is effective the 1st day of January, 2001, and is entered
into by and between Kansas City Life Insurance Company, a Corporation organized
and existing under the Laws of the State of Missouri, hereinafter called the
“Company”, and John K. Koetting, Robert C. Miller and Anne C. Moberg,
hereinafter referred to as the “Trustees”.

ARTICLE I

Creation and Purpose of Trust

        1.1 Name. The Company hereby creates this Plan and Trust to be known as
the “Kansas City Life Employee Tax Credit Stock Owner-ship Plan”, also sometimes
referred to as the “Kansas City Life Employee Stock Plan”, or the “Kansas City
Life ESOP”, hereinafter sometimes referred to as the “Plan” or “Trust”.
        1.2 Purpose. It is the purpose of this Plan to encourage the
contributions of its employees to the success of the Company and to reward such
contributions by providing the privileges of ownership through stock
acquisition, and it shall be qualified as an employee stock ownership plan and
as a payroll tax credit employee stock ownership plan. It is designed to invest
primarily in qualifying Company stock.
        1.3 Exclusive Benefit of Employees. This Agreement has been made, and
this Plan and Trust created, for the exclusive benefit of the Company’s full
time employees and their beneficiaries. The terms of this Plan are intended to
comply with the present pro-visions of Sections 401(a), 409, 501(a) and
4975(d)(3) and (e)(7) of the Internal Revenue Code, and as they may hereafter be
amended, and Treasury Department Regulations in connection therewith, in order
that the Plan and Trust may qualify for tax exemption. Under no circumstances
shall any part of the principal or income of the Plan and Trust be used for, or
revert to, the Company, or be used for, or diverted to, any purposes other than
for the exclusive benefit of the employees and their beneficiaries. This Plan
and Trust shall not be construed, however, as giving any employee, or any other
person, any right, legal or equitable as against the Company, the Trustees or
the principal or income of the Trust, except as specifically provided for
herein, nor shall it be con-strued as giving any employee the right to remain in
the Company’s employment.

ARTICLE II

Eligibility

        2.1 Commencing January 1, 1983, each present and future employee shall
be qualified as a participant in this Plan in accordance with the following
provisions:

  (a) He shall have attained the age of twenty-one (21) years.   (b) Any
employee whose employment commences prior to his attainment of age twenty-one
(21), shall become a participant on the first (1st) day of the month following
his twenty-first (21st) birthday.   (c) Any employee whose employment commences
after his attainment of age twenty-one (21), shall become a par-ticipant on the
first (1st) day of the month following his date of employment.   (d) Any
employee of Old American Insurance Company who is age twenty-one (21) on
November 1, 1991 or becomes age twenty-one (21) on or before December 31, 1991
shall become a participant on January 1, 1992 in accordance with the terms of
the Adoption Agreement dated December 19, 1991. Thereafter, any employee of Old
American Insurance Company will become a participant in accordance with
subparagraphs (a), (b) and (c) of this section.

         2.2 With respect to this Plan, an "hour of employment" shall mean:

  (a) Each hour for which an employee is directly or indirectly paid, or
entitled to payment, by the Company for the performance of duties. These hours
shall be credited to the employee for the computation period or periods in which
the duties are performed; and   (b) Each hour for which back pay, irrespective
of mitigation of damages, has been either awarded or agreed to by the Company,
with no duplication of credit for hours under Subparagraphs (a), (b) and (c).
These hours shall be credited to the employee for the computation period or
periods to which the award or agreement pertains rather than the computation
period in which the award, agreement or payment is made. With respect to periods
described in Subparagraph (c) below, crediting of back pay hours shall be
subject to the limitations set forth in that Subpara-graph.   (c) Each hour for
which an employee is directly or indirectly paid, or entitled to payment, by the
Company for reasons such as vacation, holidays, illness, incapacity (includ-ing
disability), layoff, jury duty, military leave or leave of absence in a period
during which no duties are performed (irrespective of whether the employment
relationship was terminated). These hours shall be credited to the employee for
the computation period or periods during which the nonperformance of such duties
occurs. No hour shall be credited based on any payment under a plan maintained
solely to comply with applicable workers’ compensation, unemployment
compensation, or disability insurance laws, or which solely reimburses an
employee for medical or medically-related expenses incurred by the employee. No
more than five hundred one (501) hours shall be credited under this Subparagraph
for any continuous period during which the employee did not or would not have
performed duties. Hours of service for periods of time during which no duties
are performed under Subparagraphs (b) and (c) shall be calculated and credited
according to Department of Labor Regulations 2530.200b-2 (b) and (c).   (d) In
computing an employee’s hours of employment on a weekly or monthly basis, when a
record of hours of em-ployment is not available to determine the hours of
employment under Subparagraphs (a), (b) and (c), the employee shall be assumed
to have worked forty-five (45) hours for each week, or one hundred ninety (190)
hours for each month (as applicable), for which the employee would be required
to be credited with at least one (1) hour of employment under Subparagraphs (a),
(b) or (c) above.   (e) An "hour of employment" shall also include time for
which an employee is absent from work either

    (i) by reason of the pregnancy of such employee,     (ii) by reason of the
birth of a child of the employee,     (iii) by reason of the placement of a
child in connection with the adoption of the child by the employee, or     (iv)
for purposes of caring for the child during the period immediately following the
birth or placement for adoption.     (v) a leave of absence covered under the
Family and Medical Leave Act of 1993.


  However, the total number of hours of such service counted for any one (1)
period shall not exceed five hundred one (501) hours.

         2.3 Leaves of Absence.

  (a) For the purpose of computing continuous employment, leaves of absence may
be included which have been authorized by the Company for any of the following
reasons:

    (i) Sickness.     (ii) Disability.     (iii) Service with the armed forces
of the United States during any war or national emergency declared by the
President or the Congress, or undeclared.     (iv) Pregnancy, not to exceed
twelve (12) months.     (v) Public service, whether elected or otherwise.    
(vi) Obtaining additional education, involving periods of time not to exceed
twelve (12) months for each leave of absence granted, but only after completion
of one (1) full year of full time employment.

  (b) Such leaves of absence may be counted in computing continuous employment
provided the employee returns to active employment on or before the end of such
leave of absence, and, when because of service in the armed forces as stated
above, provided the employee returns to active employment with the Company
within ninety (90) days following his discharge from such service, or such
longer period during which his re-employment rights are pro-tected by law.   (c)
Any such employee who is not qualified as a participant prior to the
commencement of such a leave of absence shall not be so qualified until his
return to active employment. The provisions of this Section shall be applied in
a like manner to all employees under similar circumstances.


ARTICLE III

Company Contributions

        3.1 Rate of Contribution. Commencing January 1, 1983, in the discretion
of the Executive Committee of the Company, or its designated subcommittee, the
Company will annually contribute to the Plan an amount of common capital stock
of the Company equal to one-half of one percent (.5%) of the aggregate
compensation of participants in the Plan for compensation paid or accrued during
calendar years 1983 and 1984, and equal to such other percentage as shall be
permissible by law, currently one-half of one percent (.5%), for compensation
paid or accrued during calendar years 1985 through 1987.
        No contribution will be made for a year for which the payroll tax credit
is not available. Notwithstanding the provisions of the preceding sentence, the
Company may, but shall not be required, to make a contribution to the Plan for a
Plan year in which the payroll tax credit is not available. Any contribution
made for a Plan year in which the payroll tax credit is not available shall be
accounted for separately and shall be in accordance with the rules and
regulations pertaining to ESOPs then in effect.
        3.2 No Employee Contribution. No contribution shall be required of a
participant, nor will any participant be eligible to make a contribution.
        3.3 Investment Credit Recapture. Amounts contributed to the Plan
attributable to all or a portion of the qualified investment credit claimed by
the Company shall remain in the Plan (and, if allocated pursuant to the Plan,
shall remain so allocated) even though part or all of such ESOP credit is
recaptured or redeter-mined.
        3.4 Form of Payment. The stock contributions of Kansas City Life
Insurance Company shall be made in treasury stock or in shares of authorized but
unissued stock of Kansas City Life Insurance Company. For purposes of fixing the
amount of contributions made with shares of treasury stock, or shares of
authorized but unissued stock, such stock shall be valued at its bid price on
the over-the-counter market on the valuation day of the month in which the
Company’s contribution becomes due, or if the market is closed on that day then
on the last preceding day during which it was open. Effective January 1, 1995,
such stock shall be valued at the average of its bid price on the
over-the-counter market for all business days in the month of the valuation day.
In the event the Company is precluded from delivering such shares to the
Trustees by law or because of the unavailability of such shares, the Company’s
contribution to the Trustees shall be in cash, and said cash shall be invested
until such time as shares of the Company stock shall be available for purchase
by the Trustees.

ARTICLE IV

Investment of Contributions

        4.1 Investment of Funds. Contributions to the Trust shall be invested in
accordance with the authority granted to the Trustees pursuant to the provisions
of this Plan and Trust. It is contem-plated that the contribution made by the
Company from time to time be in shares of the Company stock, or in cash if
necessary to implement the provision of the Plan.
        4.2 Voting of Shares. The Trustees shall vote the shares of stock of the
Company for the respective accounts of the partici-pants only in accordance with
the direction of such participants, which directions may be certified to the
Trustees by the Committee, or any agent designated thereby, provided such
directions are received by the Trustees at least five (5) days before the date
set for the meeting at which such shares are to be voted. Shares with respect to
which no such direction shall be received and the fractional shares shall be
voted by the Trustees in the same pro-portions as are shares as to which voting
instructions have been received.

ARTICLE V

Allocation to and Evaluation of Participants Accounts

        5.1 Allocation and Evaluation. The value of all Trust assets shall be
determined on the basis of market values as of the last market business day of
each calendar quarter. Effective January 1, 1995, the value of the Kansas City
Life stock shall be determined on the basis of the average of its bid price on
the over-the-counter market for all business days in the last month of each
calendar quarter.
        All stock transferred to or purchased by the Trust with respect to a
Plan year shall be allocated among the accounts of persons who were participants
on the last day of the Plan year and who completed at least one thousand (1,000)
hours of employment during such Plan year. The allocation to each participant
shall be an amount which bears the same proportion to the amount of such
securities allocated to all participants in the Plan for that Plan year as the
amount of each participant’s compensation during the entire year bears to total
compensation paid to all participants during the entire year. (Compensation in
excess of one hundred thousand dollars ($100,000.00) per year with respect to
any participant will be disregarded for this purpose.)
        5.2 Dividends. Except for amounts needed to cover cash distributions in
place of distributions of fractional shares, divi-dends on shares shall be
reinvested in shares of common stock of the Company. Such shares and uninvested
dividends shall be allo-cated quarterly among participants’ accounts in
proportion to the value of each participant’s account as of the end of the
quarter.
        5.3 Stock Fund. The Trustees shall maintain a “Stock Fund” which shall
cover the aggregate shares of capital stock contributed to and purchased by the
Plan and any uninvested cash. The Stock Fund shall be valued as of each
valuation date, which shall be the last business day of each quarter or such
other dates as the Committee may establish, on the basis of the then current
fair market value of the assets held therein, as determined by the Trustees.
Effective January 1, 1995, the value of the Kansas City Life stock shall be
determined on the basis of the average of its bid price on the over-the-counter
market for all the business days in the last month of the calendar quarter or in
the month of such other date as the Committee may establish. The Administrative
Committee shall maintain records reflecting the account of each participant in
the Stock Fund.
        5.4 Annual Account. The Administrative Committee shall furnish to each
participant at least once each year a statement of shares and uninvested cash in
the Stock Fund allocated to the participant's account as of a specified date.

ARTICLE VI

Allocation of Fiduciary Responsibility

        6.1 Fiduciaries. The fiduciaries shall have only those specific powers,
duties, responsibilities and obligations as are specifically given them under
this Plan. The Company shall have the sole responsibility for making the
contributions required by the Plan, shall have the sole authority to appoint and
remove the Trustees, members of the Administrative Committee, and to amend or
terminate, in whole or in part, this Plan and Trust.
        6.2 Administration. The Administrative Committee shall have the sole
responsibility for the administration of this Plan, which responsibility is
specifically described in ARTICLE IX herein.
        6.3 Trustees. The Trustees shall have such responsibility for the
administration and management of the assets held pursuant to this Plan and
Trust, as is specifically provided for in the Plan.
        6.4 Duties. Each fiduciary warrants that any direction given,
information furnished or action taken by it shall be in accordance with the
provisions of the Plan and Trust, authorizing or providing for such direction,
information or action. Further-more, each fiduciary may rely upon any such
direction, information or action of another fiduciary as being proper under this
Plan, and is not required herein to inquire into the propriety of any such
direction, information or action. It is intended under this Plan that each
fiduciary shall be responsible for the proper exercise of its own powers,
duties, responsibilities and obligations pursuant to the Plan and shall not be
responsible for any act or failure to act of another fiduciary. No fiduciary
guarantees the Trust fund in any manner against investment loss or depreciation
in asset value.

ARTICLE VII

Vesting

        7.1 Vesting of Company Contributions. Each participant shall be one
hundred per cent (100%) vested and shall have a nonfor-feitable right to the
full value of his or her account and to any stock and uninvested cash allocated
thereto.

ARTICLE VIII

Distributions

        8.1 Seven (7) Year Retention. No stock or uninvested cash allocated to a
participant’s account may be distributed from that account before the end of
eighty-four (84) months beginning after the month in which the stock and
uninvested cash is allocated to the account, except in the case of separation
from employment for death or any other reason, or except in the case of a
participant who has become disabled and is receiving benefits from the Kansas
City Life or Sunset Life Disability Plans. Notwithstanding the foregoing,
commencing January 1, 1988, if an employee shall continue in the Company’s
employment after his or her sixty-fifth (65th) birthday, and commencing January
1, 1998, after his or her sixtieth (60th) birthday (normal retirement date),
such employee shall commence to receive distributions as defined in the Internal
Revenue Code on the earlier of his termination of employment with the Company or
April 1st of the year following the calendar year in which he or she attains the
age of seventy and one-half (70 1/2). Effective January 1, 1989, the minimum
distribution and the minimum distribution incidental benefit requirements of
Internal Revenue Proposed Regulations 1.401(a)(9)-1 and 1.401(a)(9)-2 are hereby
incorporated by reference. Effective January 1, 1997, for par-ticipants other
than a five percent (5%) owner of the Company, distributions shall commence no
later than April 1st of the calendar year following the later of:

  (a) The year in which the participant attains age seventy and one-half (70
1/2), or   (b) The year in which the participant retires.

With respect to distributions under the Plan made on or after January 1, 2001
for calendar years beginning on or after January 1, 2001, the Plan will apply
the minimum distribution requirements of Code Section 401(a)(9) in accordance
with regulations under Code Section 401(a)(9) that were proposed on January 17,
2001. This amendment shall continue in effect until the end of the last calendar
year beginning before the effective date of final regulations under Code Section
401(a)(9) or such other date as may be specified in guidance published by the
Internal Revenue Service.
        8.2 Separation from Employment. In the case of separation from
employment, whether by death or for any other reason, or in the event a disabled
participant so elects, the account of the participant in the Stock Fund shall be
determined as of the end of the quarter in which such event occurs and shall be
distributed to the participant or beneficiary (in case of death) as soon
there-after as practicable. If separation from service, or if the disabled
participant’s election occurs on or after the last day of a Plan year, but prior
to the date on which the Company makes its contribution for the Plan year just
ended, and if the participant is entitled to share in such contribution, then
such participant’s share shall be determined as of the end of the quarter in
which the Company’s contribution is made and shall be distributed thereafter as
soon as practicable.
        8.3 Pre-retirement Distribution. Any participant who remains in the
employ of the Company may request a distribution of stock allocated to his or
her account as of the end of any quarter next following the expiration of
eighty-four (84) months following the month in which the stock was allocated to
the account, but not more often than once within any twelve (12) month period.
Requests for distribution must be in writing, filed with the Administrative
Committee at least fifteen (15) days prior to the end of any such quarter.
Distribution shall be made to such participant as soon as practicable following
the end of the quarter in which the request is made. However, distributions
pursuant to this Paragraph may not be made to an individual who is an alternate
payee under a Quali-fied Domestic Relations Order and for whom an account is
being separately maintained.
        8.4 Right to Stock. Any participant who shall be entitled to a
distribution from the Plan shall have the right to demand that his benefits be
distributed in the form of capital stock of the Company. Notwithstanding the
foregoing, any fractional share will be converted to cash, at the valuation date
as of which the distribution is made based on the fair market value at that time
as determined by the Trustees.
        8.5 Method of Distribution. All distributions provided pur- suant to
this Plan shall be by a lump sum payment.
        8.6 Commencement of Distributions. All distributions shall be made or
commenced to be made as soon as practicable after the valuation date coincident
with or next following the occurrence of one of the distribution events
described in this ARTICLE VIII. Upon written notice to the Committee no later
than the end of the calendar month following the month in which termination
occurs, a participant (or, in the case of death, his beneficiary) entitled to a
lump sum payment may make an irrevocable election to receive the value of his
distribution on January 31st of the next succeeding calendar year.
Alternatively, the participant may choose not to withdraw his benefits when one
of the distribution events occurs, and later elect to have the distribution made
upon written notice before a subsequent valuation date. However, only a full and
complete distribution of his benefits will be allowed whether the participant
withdraws his benefits at the time a distribution event occurs or at some later
date. No partial withdrawals shall be permitted. Notwithstanding, should the
value of a participant’s account in the Stock Fund not exceed five thousand
dollars ($5,000.00), a distribution shall be made to the participant (or his
beneficiary in case of death) without any requirement that the participant or
his/her spouse consent to the distribution.
        8.7 Valuation. The value of a participant’s account upon termination
shall be the value on the most recent valuation date preceding January of the
year elected pursuant to Paragraph 8.6. If such election is not so made, such
value shall be determined on the valuation date coincident with or next
following the date the par-ticipant (or, in case of death, his beneficiary)
elects within the election period specified in Paragraph 8.6 above, to receive
his distribution, or the receipt by the Trustees of notice of said participant’s
termination, whichever shall occur later.
        8.8 Facility of Payment. If the Committee shall receive evidence
satisfactory to it that a participant or beneficiary is physically or mentally
incompetent to receive any payment which shall be due hereunder and to give a
valid release therefor and that another person or an institution is then
maintaining or has custody of such participant or beneficiary, and that no
guardian, committee or other representative of the estate of such participant or
beneficiary, shall have been duly appointed, the Committee may, at its option,
make payments otherwise payable to such participant or beneficiary, to such
other person or institution, and the release of such other person or institution
shall be a valid and complete discharge for such payments.
        8.9 Beneficial Designation. Any participant shall have the right to
designate a new beneficiary at any time by filing with the Committee a written
request for such change, but any such change shall become effective only upon
receipt of such request by the Committee. If the payment is made as a result of
the death of the participant, the payment shall be made to the surviving spouse
of the participant, if any, unless the participant and the spouse have requested
a distribution to any other beneficiary. Any such request shall be written and
on forms prescribed by the Adminis-trative Committee. Upon receipt by the
Committee of such request, the change shall relate back to and take effect as of
the date such participant signs such request whether or not such participant is
living at the time the Committee receives such request.
        If there be no designated beneficiary living at the death of such
participant when any payment hereunder shall be payable to the beneficiary, then
such payment shall be made as follows: To such participant’s wife or husband, if
living; if not living, to such participant’s then living lineal descendants, in
equal shares, per stirpes; if none survives, to such participant’s surviving
parents, equally; if neither survives, to such participant’s executors or
administrators.
        8.10 Diversification of Investments.

    (i) Each qualified participant in the plan may elect within (90) ninety days
after the close of each calendar year in the qualified election period to direct
the Trustees as to the investment of at least twenty-five percent (25%) of his
or her account in the plan (to the extent such portion exceeds the amount to
which a prior election under this paragraph applies). In the case of the
election year in which the participant can make his or her last election, the
preceding sentence shall be applied by substituting "fifty percent (50%)" for
"twenty-five percent (25%)".     (ii) If a participant makes an election, the
Trustees may either (a) distribute the portion of the participant’s account
covered by the election to him or her within ninety (90) days after the period
during which the election may be made, or (b) offer at least three invest-ment
options (not inconsistent with regulations prescribed by the Secretary of the
Treasury) to each participant making an election.     (iii) For purposes of this
paragraph, the term “qualified participant” means any employee who has completed
at least ten (10) years of participation under the plan and has attained age
fifty-five (55).     (iv) For purposes of this paragraph, the term “qualified
election period” means the five-plan-year period beginning with the plan year
after the plan year in which the participant attains age fifty-five (55) (or, if
later, beginning with the plan year after the first plan year in which the
individual first became a qualified participant).

ARTICLE IX

Administrative Committee

        9.1 Membership. The Administrative Committee, sometimes herein referred
to as the “Committee”, shall consist of a number of persons, not less than three
(3) nor more than five (5), designated by the Executive Committee of the
Company, who shall serve terms of one (1) year or until their successors are
designated, and said Committee shall have the responsibility for the general
administra-tion of the Plan and for carrying out the provisions of the Plan in
accordance with its terms. The Committee shall have absolute discretion in
carrying out its responsibilities.
        9.2 Subcommittees. The Committee may appoint from its members such
committees with such powers as it shall determine; may authorize one (1) or more
of its number or any agent to execute or deliver any instrument or make any
payment on its behalf; and may utilize counsel, employ agents and provide for
such clerical and accounting services as it may require in carrying out the
pro-visions of the Plan.
        9.3 Meetings. The Committee shall hold meetings upon such notice, at
such place or places, and at such time or times as it may from time to time
determine.
        9.4 Majority Action. The action of a majority of the members expressed
from time to time by a vote in a meeting or in writing without a meeting shall
constitute the action of the Committee and shall have the same effect for all
purposes as if assented to by all members of the Committee at the time in
office.
        9.5 No Compensation. No member of the Committee shall receive any
compensation for his services as such, and, except as required by law, no bond
or other security shall be required of him in such capacity in any jurisdiction.
        9.6 Committee Rules. Subject to the limitations of this Plan and Trust,
the Committee from time to time shall establish rules or regulations for the
administration of the Plan and the transaction of its business. The Committee
shall have full and complete discretionary authority to construe and interpret
the Plan and decide any and all matters rising hereunder, except such matters
which the Executive Committee of the Company from time to time may reserve for
itself, including the right to remedy possible ambiguities, inconsistencies or
omissions. All interpretations, determinations and decisions of the Committee or
the Executive Committee of the Company in respect of any matter hereunder shall
be final, conclusive and binding on all parties affected thereby. The Committee
shall, when requested, submit a report to the Executive Committee of the Company
giving a brief account of the operation of the Plan and the performance of the
various accounts established pursuant to the Plan.
        9.7 Claims Procedure. The Administrative Committee shall have full and
complete discretionary authority to make all determinations as to the right of
any person to a benefit. Any denial by the Committee of a claim for benefits
under this Plan by a participant or a beneficiary shall be stated in writing by
the Committee and delivered or mailed to the participant or the beneficiary,
whichever is appropriate; and such notice shall set forth the specific reason
for the denial, written to the best of the Committee’s ability in a manner that
may be understood without legal or actuarial counsel. In addition, the Committee
shall provide a reasonable opportunity to any participant or beneficiary whose
claim for benefits has been denied for a review of the decision denying the
claim.
        9.8 Resignation of Member. Any member of the Committee may resign by
giving notice to the Executive Committee at least fifteen (15) days before the
effective date of his resignation. Any Com- mittee member shall resign upon
request of the Executive Committee. The Executive Committee shall fill all
vacancies on the Committee as soon as is reasonably possible after a resignation
takes place, and until a new appointment takes place, the remaining members of
the Committee shall have authority to act, if approved by either a majority of
the remaining members or by two (2) members, whichever number is lesser.

ARTICLE X

Amendment and Termination

        10.1 Amendment. Kansas City Life Insurance Company reserves the right at
any time and from time to time, and retroactively if deemed necessary or
appropriate to conform with governmental regu- lations or other policies, to
modify or amend, in whole or in part, any or all of the provisions of this Plan
and Trust by adoption of a written resolution by the Board of Directors of
Kansas City Life Insurance Company or the Executive Committee of the Board of
Directors; provided that no such modification or amendment shall make it
possible for any part of the contributions of the Company, or any other funds of
the Trust, to be used for, or diverted to, purposes other than for the exclusive
benefit of participants or their beneficiaries.
        10.2 Termination. This Plan and Trust is purely voluntary on the part of
the Company, and Kansas City Life Insurance Company reserves the right to
terminate the Plan and the Trust provided herein by adoption of a written
resolution by the Board of Directors of Kansas City Life Insurance Company or
the Executive Committee of the Board of Directors. Upon termination of, or upon
the complete discontinuance of contributions within the meaning of Section
411(d)(3)(B) of the Internal Revenue Code, participants’ accounts shall become
fully vested and nonforfeitable and distribution shall be made as promptly as
possible in accordance with the directions of the Committee.
        10.3 Merger. This Plan and Trust shall not be merged or consolidated
with, nor shall any assets or liabilities be transferred to any other Plan or
Trust, unless the accrued benefit of each participant, if the Plan and Trust
were terminated immediately after such action, would be equal to or greater than
the accrued benefit to which such participant would have been entitled if this
Plan and Trust had been terminated immediately before such action.

ARTICLE XI

The Trust

        11.1 Number of Trustees. There shall be three (3) Trustees for this
Trust with the Trustees hereinbefore named being the original Trustees.
        11.2 Trustees shall Receive Sums Paid. The Trustees shall accept and
receive all sums of money paid to them from time to time by the Company, and
shall hold, invest, reinvest, manage and administer such monies and the
increment, increase, earnings and income thereof as a Trust for the exclusive
benefit of the employees participating in the Plan, and their beneficiaries. All
income and earnings of the Trust shall be accumulated by the Trustees and by
them held, invested and reinvested as a part of the principal of the said Trust.
        11.3 Investment of Funds.

  (a) Except as hereinafter provided with respect to the cash reserve, the
Trustees shall invest and reinvest the principal and income of the Trust in the
capital stock of the Company. Income from investments and proceeds of the sale
of securities shall be reinvested in the same manner as contributions received
for investment. Any funds held by the Trustees pending investment in the capital
stock of the Company may be invested temporarily in short-term corporate or
governmental debt securities, or in such other investments as the Trustees
shall, after investi-gation, believe to be sound and suitable investments for
this Trust, although the same may not be of the character permitted for
Trustee’s investments by the Laws of the State of Missouri, all subject to the
approval of the Executive Committee, or its designated subcommittee, as
hereinafter provided.   (b) The Trustees may retain in cash so much of the Trust
assets as they may deem advisable.   (c) The Trustees may sell property held by
the Trust at either public or private sale, for cash or on credit, at such times
as they may deem appropriate; they may ex-change such property, and they may
grant options for the purchase or exchange thereof.   (d) The Trustees may
consent to and participate in any plan of reorganization, consolidation, merger,
extension or other similar plan affecting property held by the Trust; they may
consent to any contract, lease, mortgage, pur-chase, sale or other action by any
corporation pursuant to any such plan; they may accept and retain property
issued under any such plan, even though it would not be eligible as a new
investment under the provisions of this Section.   (e) The Trustees may deposit
property held in the Trust with any protective, reorganization or similar
committee, and may delegate discretionary power thereto to pay its reasonable
share of such committee’s expenses and com-pensation and any assessments levied
with respect to any property so deposited.   (f) The Trustees may exercise all
conversion and subscription rights pertaining to property held in the Trust.  
(g) The Trustees may exercise all voting rights with respect to property held in
the Trust, and in connection there-with grant proxies discretionary or
otherwise, all in accordance with the provisions of this Plan and Trust.   (h)
The Trustees may cause securities and other property to be registered and held
in their names, the name of any one (1) of them, or in the name of their
nominee.   (i) The Trustees may borrow money from others, including the Company,
for the purposes of the Trust, and issue their promissory note or notes for the
same, and pledge or mortgage securities or other assets owned by the Trust as
security for the payment thereof. Any such loan shall be subject to approval as
required of investments herein, and also to the provisions of Paragraph 11.4
herein.   (j) The Trustees may compromise, compound and settle any debt or
obligation due to or from them as Trustee; they may reduce the rate of interest
on any obligation due them as Trustee; they may extend the time of payment of
both interest and principal, or otherwise modify the terms of any obligation due
them as Trustee; upon default of any obligation due them as Trustee, they may
foreclose or otherwise enforce any obligation belonging to the Trust.   (k) The
Trustees may generally do all such acts, execute all such instruments, take all
such proceedings and exercise all such rights and privileges with relation to
property belonging to the Trust as if the Trustees were the absolute owners
thereof.

        11.4 Loan Provisions. The following provisions shall apply to any loan
made to the Trust fund:

  (a) The loan must be at a reasonable rate of interest, for a specific period
of time, and shall not be payable on demand;   (b) Any collateral pledged to the
creditor by the Trust shall consist only of the assets purchased with the
borrowed funds (although in addition to such collateral, the Company may
guarantee repayment of the loan);   (c) Under the terms of the loan, the
creditor shall have no recourse against the Trust except with respect to such
collateral;   (d) The loan shall be repaid only from those amounts con-tributed
by the Company to the Trust and from amounts earned on Trust investments;   (e)
The Company must contribute to the Trust amounts suf-ficient to enable the Trust
to pay each installment of principal and interest on the loan on or before the
date such installment is due, even if no tax benefit results from such
contribution; and   (f) Upon the repayment of any portion of the balance due on
the loan, the assets originally pledged as collateral for such portion shall be
released from encumbrance. Released shares shall be allocated to the accounts of
participants during the fiscal year such portion is paid off. Such allocation
shall be made in the same manner provided under the Plan for allocating shares
when no loan is involved.   (g) Any such loans shall be effected primarily in
the interest of participants and their beneficiaries.   (h) Notwithstanding the
foregoing, in the event an exempt loan is effected it shall be subject to the
following additional provisions and the proceeds thereof must be used within a
reasonable time after their receipt only for any or all of the following
purposes:

    (i) To acquire qualifying Company securities.     (ii) To repay such loan.  
  (iii) To repay a prior exempt loan. A new loan, the proceeds of which are so
used, must satisfy the provisions of this Subparagraph (h).

(i) Except as provided hereinafter or as otherwise required by applicable law,
no security acquired with the proceeds of an exempt loan may be subject to a
put, call or other option, or buy-sell or similar arrangement while held by and
distributed from the Plan, whether or not the Plan is then an ESOP. (j) A
qualifying Company security acquired with the proceeds of an exempt loan by the
Plan, must be subject to a put option if it is not publicly traded when
distributed or if it is subject to a trading limitation when distrib-uted. For
purposes of this Subparagraph, a “trading limitation” on a security is a
restriction under any federal or state securities law, any regulation
there-under or an agreement, not prohibited herein, affecting the security which
would make the security not as freely tradable as one not subject to such
restriction. The put option must be exercisable only by a participant, by the
participant’s donees or by a person (including an estate or its distributee) to
whom the security passes by reason of a participant’s death. (Under this
Subparagraph (j), “participant” means a participant and beneficiaries of the
participant under the ESOP.) The put option must permit a participant to put the
security to the Company. Under no circumstances may the put option bind the
Plan. However, it may grant the Plan an option to assume the rights and
obligations of the Company at the time that the put option is exercised. If it
is known at the time a loan is made that federal or state law will be violated
by the Company’s honoring such put option, the put option must permit the
security to be put, in a manner con-sistent with such law, to a third party
(e.g., an affiliate of the Company or a shareholder other than the Plan) that
has substantial net worth at the time the loan is made and whose net worth is
reasonably expected to remain substantial. (k) General rule:

    (i) A put option must last for a period of at least sixty (60) days
following the date of distribution to the participant. If the put option is not
exercised during that period, it must be available to the participant for a
period of at least sixty (60) days in the following Plan year as provided in
regulations prescribed by the Internal Revenue Service.

  (l) Other put option provisions:

    (i) Manner of exercise. A put option is exercised by the holder notifying
the Company in writing that the put option is being exercised.     (ii) Time
excluded from duration of put option. The period during which a put option is
exercisable does not include any time when a distributee is unable to exercise
it because the party bound by the put option is prohibited from honoring it by
applicable federal or state law.     (iii) Price. The price at which a put
option must be exercisable is the value of the security, at its bid price on the
over-the-counter market on the day in which such put option may and shall be
exercised.     (iv) Payment terms. The provisions for payment under a put option
must be reasonable. The deferral of payment is reasonable if adequate security
and a reasonable interest rate are provided for any credit extended and if the
cumulative payments at any time are no less than the aggregate of reasonable
periodic payments as of such time. Periodic payments are reasonable if annual
installments, be-ginning with thirty (30) days after the date the put option is
exercised, are substantially equal. Generally, the payment period may not end
more than five (5) years after the date the put option is exercised. However, it
may be extended to a date no later than the earlier of ten (10) years from the
date the put option is exercised or the date the proceeds of the loan used by
the Plan to acquire the security subject to the put option are entirely repaid.
    (v) Payments restrictions. Payment under a put option may be restricted by
the terms of a loan. Otherwise, payment under a put option must not be
restricted by the provisions of a loan or any other arrangement, including the
terms of the Company's Articles of Incorpo-ration, unless so required by
applicable state law.

  (m) The provisions of Subparagraphs (j), (k) and (l) hereinabove are
nonterminable. If the Plan holds or has distributed securities acquired with the
proceeds of an exempt loan and either the loan is repaid or the Plan ceases to
be an ESOP, these protections and rights shall continue to exist. However, the
protections and rights will not fail to be nonterminable merely because they are
not exercisable under Subparagraphs (k) and (l).   (n) All assets acquired by
the Plan with the proceeds of an exempt loan referred to hereinabove must be
added to and maintained in a suspense account. Such assets are to be withdrawn
from the suspense account only in accordance with rules and regulations of the
Internal Revenue Ser-vice and as if all securities in the suspense account were
encumbered. Assets in such suspense account are assets of this ESOP Plan.


        11.5 Approval of Investments. Before obtaining any loan or making any
new investment or reinvestment of any funds of this Trust, the Trustees shall
submit to the Executive Committee of the Company, or its designated
subcommittee, a proposal of the terms of any such loan, or a list of any such
securities in which it pro-poses to invest such funds and the amount proposed to
be invested in each security, the Trustees shall proceed to act on such loan, to
purchase, or refrain from purchasing, such securities in accordance with the
acceptance or rejection, in whole or in part, of such proposals by the Executive
Committee of the Company, or its designated subcommittee. Acceptance or
rejection of such pro-posals, or any modification thereof, or any of them by the
said Committee, shall be signified in writing and delivered to the Trustees
within thirty (30) days of the submission of such proposals by the Trustees,
provided however, that if no written modification, acceptance or rejection of
such proposals, or any of them, shall be so delivered by the said Committee
within the time herein limited therefor, the Trustees shall be warranted and
protected in assuming that all of the proposed loans or investments which have
not been specifically modified or rejected as aforesaid, meet with the complete
approval of said Executive Committee, or its designated subcommittee.
        11.6 Cash Reserve. The Trustees may maintain a cash reserve in such
amount as to provide for current distribution of benefits under the Plan. Such
cash reserve may consist of uninvested con-tributions of the Company, or of the
proceeds of the sale of investments of the Trust. All of the funds held in such
cash reserve as well as all funds and securities and assets belonging to the
Trust shall be safely kept by the Trustees on deposit or in the vaults of a bank
or trust company selected and designated by the Board of Directors or the
Executive Committee of the Company.
        11.7 Disbursement of Funds. Disbursement of the assets of this Trust
shall be made by the Trustees only to or for the benefit of the participants in
the Plan or their beneficiaries, and only at the time, in the amount and in the
manner prescribed in written instructions of the Administrative Committee
delivered by such Committee to the Trustees.
        11.8 Instructions to Trustees. The Trustees shall not be obligated or
required to determine whether any instructions issued to them by the
Administrative Committee are in fact so issued in accordance with the terms of
the Plan or the powers and duties thereunder of said Committee.
        11.9 Fiduciary Insurance. The Trustees or the Administrative Committee
shall have the right to purchase insurance on behalf of themselves or anyone
acting in a fiduciary capacity with respect to the Plan and Trust, to cover
liability or losses occurring by reason of the act or omission of a fiduciary,
if such insurance permits recourse by the insurer against the fiduciary in the
case of a breach of a fiduciary obligation by such fiduciary.
        11.10 Accounting by Trustees. Each year the Trustees shall render to the
Company an account of their administration of the Trust for the year ending on
the preceding 31st of December. The written approval of said account by the
Board of Directors or the Executive Committee of the Company shall, as to all
matters and transactions stated therein or shown thereby, be final and binding
upon all persons who are then or who may thereafter become interested in this
Plan and Trust.
        11.11 Compensation. No Trustee shall receive any compensa-tion for his
services as such Trustee. In the administration of said Trust, the Trustees, if
they deem it advisable, may employ an executive director, secretary or treasurer
and fix reasonable compensation therefor, and a Trustee may act as such
executive director, secretary or treasurer and receive the compensation so
fixed. The Trustees may in their discretion employ clerical help, actuaries,
accountants, attorneys or other necessary personal services of a person or
corporation as may be necessary to properly administer, defend and protect the
Trust, and reasonable compensa-tion for said services may be paid by the
Trustees from the Trust in the event the Company does not elect to pay for such
services. Any taxes that may be levied against said Trust shall be paid by the
Trustees from the Trust assets after liability for said taxes, if any, has been
established, and in determining the liability for taxes the Trustees are
specifically authorized to use their own discretion in contesting taxes claimed
to be due against said Trust, and said Trustees may employ counsel for such
purposes and pay said counsel fees from the Trust assets in the event the
Company does not elect to pay said costs and fees.
        11.12 Trustees and Vacancies. The Trustees administering this Trust
shall at all times be Officers of the Company, and any Trustee may at any time
be removed from the office of Trustee, with or without cause, by the Board of
Directors or the Executive Com-mittee of the Company. The Trustees named herein
shall serve as such Trustees until their resignation, death or removal by the
Board of Directors or the Executive Committee of the Company. When any Trustee
ceases to be an Officer of the Company, he automati-cally ceases to be a
Trustee. Resignation of a Trustee shall be by written notice given to the Board
of Directors or the Executive Committee of the Company. Whenever a vacancy
occurs by resigna-tion, death or removal of one (1) or more of the Trustees, the
Board of Directors or the Executive Committee shall promptly fill said vacancy
or vacancies so created by naming a successor Trustee or successor Trustees
possessing the qualifications herein prescribed. All successor Trustees shall
have the same powers in connection with said Trust as the initial Trustees have,
and they shall be subject to the same limitations and directions as prescribed
herein for the initial Trustees.
        11.13 Rules. The Trustees may make proper rules for carrying out the
purposes of the Trust, and may amend said rules from time to time. A majority of
the Trustees shall constitute a quorum, and the action taken by a quorum shall
be controlling and shall be deemed the act of the Trustees. The Trustees may
designate any one (1) of their number to act as chairman or presiding officer.
Any one (1) of the Trustees shall be and is hereby authorized to affix his
signature as the signature of all the Trustees when such may be desirable in the
performance of their duties pursuant hereto. This Plan and Trust shall be
construed and enforced according to the Laws of the State of Missouri, and all
provisions thereof shall be administered according to the laws of such state.
Any suit at law or in equity brought against the Trustees or the Company by any
person, firm or corporation, including the participants in the Plan, must be
first instituted in Jackson County, Missouri, which County and State is the
situs of the parties hereto and the only jurisdiction within which this Plan and
Trust is to be administered or located.

ARTICLE XII

Allocations Limitations

        12.1 Maximum Limitation. Commencing January 1, 1983, in no event shall
the sum of the annual additions to a participant’s account for any Plan year
exceed the lesser of:

  (a) (i) Thirty thousand dollars ($30,000.00) or such higher amount as may be
prescribed by regulations issued pur-suant to Section 415(d) of the Internal
Revenue Code to reflect increases in the cost of living; plus (ii) the lesser of
thirty thousand dollars ($30,000.00) (as adjusted for cost of living increases)
or the amount of Company stock contributed to the Plan; [Effective January 1,
1989, Subparagraph (ii) is deleted] or   (b) Twenty-five percent (25%) of such
participant's compen-sation for the Plan year.

         Commencing January 1, 2002, the annual additions to a participant's
account for any Plan year shall not exceed the lesser of:

  (a) (a) Forty-thousand dollars ($40,000.00) [subject to annual adjustments
pursuant to Internal Revenue Code Section 415(d)].   (b) One hundred percent
(100%) of such participant’s com-pensation within the meaning of Internal
Revenue Code Section 415(c)(3) for the Plan year.


        The compensation limit referred to in (b) shall not apply to any
contribution for medical benefits after separation from service [within the
meaning of Internal Revenue Code Sections 401(h) or 419A(f)(2)] which is
otherwise treated as an annual addition.
        No more than one-third (1/3) of the Company contributions for a year
shall be allocated to the group of “highly compensated employees” defined as
follows:
        Prior to January 1, 1997, an employee who, during the year or the
preceding year:

  (1) Was at any time a five percent (5%) owner of the company,   (2) Received
compensation from the company in excess of seventy-five thousand dollars
($75,000.00),   (3) Received compensation from the company in excess of fifty
thousand dollars ($50,000.00) and was in the top-paid group of employees for
such year, or   (4) Was at any time an officer and received compensation greater
than fifty percent (50%) of the amount in effect under Section 415(b)(1)(A) of
the Internal Revenue Code for such year.


        Beginning January 1, 1997, an employee who:

  (5) Was a five percent (5%) owner of the Company at any time during the year
or preceding year, or   (6) For the preceding year

    A. had compensation [as defined in Code Section 415(c)(3)] from the Company
in excess of $80,000.00 and     B. if the Company elects the application of this
clause for the preceding year, was in the group consisting of the top twenty
percent (20%) of the employees ranked on the basis of compensation paid during
the preceding year.

        Annual additions to a participant’s account for a Plan year shall be the
sum for any year of the Company’s contributions plus the amount of any employee
contributions plus the forfeitures.
        12.2 Reallocation. If, but for the limitations set forth in Paragraph
12.1, the annual additions to a participant’s account for any Plan year would
exceed the limitation set forth in that Para-graph, such annual additions shall
be reduced to the extent necessary to comply with the requirements of Paragraph
12.1. Any portion of the Company’s contribution which must be reallocated as a
result of the requirements of Paragraph 12.1 shall be reallocated among the
accounts of the remaining active participants in the same manner as the initial
allocation was made.
        12.3 Annual Additions Reduction. If any participant is a participant
under any other Defined Contribution Plan maintained by the Company, the total
of the annual additions to such partici-pant’s account from all such Defined
Contribution Plans shall not exceed the limitations set forth in Paragraph 12.1.
If it is determined that as a result of the limitation set forth in the
preceding sentence, the annual additions to the participant’s account in this
Plan must be reduced, such reduction shall be accomplished in accordance with
the provisions of Paragraph 12.2.
        12.4 Annual Additions Reduction. If any participant is a participant
under a Defined Benefit Plan maintained by the Company, the sum of the Defined
Benefit Plan fraction for a Plan year and the Defined Contribution Plan fraction
for that year shall be no greater than one (1.00). If it is determined that the
limitation set forth in the preceding sentence has been exceeded, the numerator
of the defined benefit plan fraction shall be adjusted by freezing or adjusting
the rate of benefit authorized by the defined benefit plan so that the sum of
both fractions shall not exceed one (1) for the respective participant.
Effective January 1, 2000, this paragraph shall not apply.
        12.5 Retirement Plan. As used in this Section, the words "retirement
plan" shall mean:

  (a) Any profit sharing, pension or stock bonus plan described in Section
401(a) and 501(a) of the Internal Revenue Code;   (b) Any annuity plan or
annuity contract described in Section 403(a) or 403(b) of the Internal Revenue
Code;   (c) Any qualified bond purchase plan described in Section 405(a) of the
Internal Revenue Code; and   (d) Any individual retirement account, individual
retirement annuity or retirement bond described in Section 408(a), 408(b) or 409
of the Internal Revenue Code.

        12.6 Defined Contribution Plan. As used in this Section, the words
“Defined Contribution Plan” shall mean a retirement plan which provides for an
individual account for each participant and for benefits based solely on the
amount contributed to the par-ticipant’s account and any income, expenses, gains
and losses, and any forfeitures of accounts of other participants which may be
allocated to such participant’s accounts.
        12.7 Defined Benefit Plan. As used in this Section, the words "Defined
Benefit Plan" shall mean any retirement plan which is not a Defined Contribution
Plan.
        12.8 Defined Benefit Plan Fraction. As used in this Section, the words
"Defined Benefit Plan fraction" shall mean, for any Plan year, a fraction,

  (a) the numerator of which is the projected annual benefit of the participant,
that is, the annual benefit to which he would be entitled under the terms of the
Defined Benefit Plan on the assumptions that he continues employment until his
normal retirement date as determined under the terms of the Defined Benefit
Plan, that his compensation continues at the same rate as in effect in the Plan
year under consideration until his normal retirement date and that all other
relevant factors used to determine bene-fits under such Defined Benefit Plan
remain constant as of the current Plan year for all future Plan years, under all
Defined Benefit Plans maintained by the Company determined as of the close of
the Plan year, and   (b) the denominator of which is the lesser of: (i) the
maximum dollar limit for such year (for example, ninety thousand dollars
($90,000.00) for 1983 and adjusted annually for increases in the cost of living
as permitted under Section 415(d) of the Internal Revenue Code) times 1.25, or
(ii) the percentage of compensation limit for such year times 1.4.

        12.9 Defined Contribution Plan Fraction. As used in this Section, the
words "Defined Contribution Plan fraction" shall mean, for any Plan year, a
fraction,

  (a) the numerator of which is the sum of the annual additions to the
participant's account under all Defined Contri-bution Plans maintained by the
Company in that Plan year, and   (b) the denominator of which is the sum of the
lesser of the following amounts, determined for the year and for each prior year
of service with the Company: (i) the product of 1.25 multiplied by the dollar
limitation in effect for the year, or (ii) the product of 1.4 multiplied by the
percentage of compensation limit (IRC § 415 (e)(3) as amended).   (c) In
computing the defined contribution plan fraction above, for years ending after
December 31, 1982, at the election of the Company, the amount to be taken into
account for all years ending before January 1, 1983, may be computed to be an
amount equal to the denominator of the fraction, as in effect for the year
ending in 1982, multiplied by a transition fraction,

    1. the numerator of which is the lesser of (i) fifty-one thousand eight
hundred seventy-five dollars ($51,875.00), or (ii) 1.4 multiplied by twenty-five
per cent (25%) of the participant's compensation for the year ending in 1981,
and     2. the denominator of which is the lesser of (i) forty-one thousand five
hundred dollars ($41,500.00), or (ii) twenty-five per cent (25%) of the
participant's compensation for the year ending in 1981.

ARTICLE XIII

General Provisions

        13.1 Expenses. The Company shall pay all expenses incurred in
administering the Plan and managing the Trust assets. The Company shall not pay
any brokerage fees, commissions, stock transfer taxes and other charges and
expenses in connection with the purchase and sale of securities under the Plan,
unless specifically approved by the Executive Committee, or its designated
subcommittee.
        13.2 Source of Payment. Benefits pursuant to the Plan shall be payable
only out of the assets of the Trust. No person shall have any right under the
Plan with respect to the assets of the Trust, or against any Trustee, insurance
company or the Company, except as specifically provided for herein.
        13.3 Inalienability of Benefits. The interest hereunder of any
participant or beneficiary except as may be required by a Qualified Domestic
Relations Order defined in Section 414(p) of the Internal Revenue Code, or as
otherwise provided in Section 401(a)(13) of the Internal Revenue Code, shall not
be alienable, either by assignment or by any other method, and to the maximum
extent permissible by law, shall not be subject to being taken, by any process
whatever, by the creditors of such participant or beneficiary.
        13.4 No Right to Employment. Nothing herein contained nor any action
taken under the provisions hereof shall be construed as giving any employee the
right to be retained in the employment of the Company.
        13.5 Accrued Benefit. The term "accrued benefit" shall mean the value of
a participant's account or accounts with respect to all funds in this Plan.
        13.6 Uniform Administration. Whenever in the administration of the Plan
any action is required by the Committee, such action shall be uniform in nature
as applied to all persons similarly situated and no such action shall be taken
which will discriminate in favor of shareholders of the Company, highly
compensated par-ticipants or participants whose principal duties consist of
supervising the work of others.
        13.7 Beneficiary. The word "beneficiary" shall be deemed to include the
estate of the participant, dependents of the partici-pant, persons who are the
natural objects of the participant’s bounty, and any person designated by the
participant to share in the benefits of the Plan and Trust after the death of
the participant. Wherever the rights of participants are stated or limited
herein, their beneficiaries shall be bound thereby.
        13.8 Severability. In the event that any provision of this Plan and
Trust shall be held invalid or illegal for any reason, such determination shall
not affect the remaining provisions of this Plan, but this Plan shall be
construed and enforced as if such invalid or illegal provision had never been
included in the Plan. This Plan shall be construed in accordance with the Laws
of the State of Missouri.
        13.9 Articles. Titles of Articles are for general information only and
this Plan shall not be construed by reference to such titles.
        13.10 Gender. Words used in the masculine gender shall be read and
construed to include the feminine gender.
        13.11 Plural. Wherever required, the singular of any word in this Plan
and Trust shall include the plural and the plural may be read in the singular.
        13.12 Disability. The term "disability" as used in this Plan means a
physical or mental condition of a participant which results in the receipt of
benefits by such participant pursuant to the provisions of either the Kansas
City Life Disability Plan or the Sunset Life Disability Plan.
        13.13 Compensation. For the purposes herein, the term “com-pensation”
shall include all compensation, as defined in Regulation 1.415-2(d)(11)(i) of
the Internal Revenue Code, due and payable to an employee by the Company,
including any amount not includable in the gross income of an employee under
Internal Revenue Code Sections 125, 132(f)(4), 402(e)(3), 402(h) and 403(b).
        13.14 Initial Qualifications. The Company reserves the right to have all
its contributions returned to it free of this Trust, and to terminate said Plan
and Trust, if the Trust does not initially meet the qualification requirements
of the Internal Revenue Code for an employee stock option plan.
        13.15 Company. The term “Company” means Kansas City Life Insurance
Company, a Missouri Corporation, Sunset Life Insurance Company of America, a
Missouri Corporation, and Old American Insurance Company, a Missouri
Corporation, and any other subsidiary corporation of Kansas City Life Insurance
Company required to be treated as a single employer under Internal Revenue Code
Section 414(b), (c), (m) and (o), any or all of which may sometimes be referred
to herein as affiliated corporations.
        13.16 Employee. The term “employee” shall mean any person employed by
Kansas City Life Insurance Company or any subsidiary corporation under the rules
of common law, and shall not include agents, general agents, consultants or
other independent con-tractors, or, effective January 1, 1989, leased employees
as defined in Section 414(n) and (o) of the Internal Revenue Code. Effective
January 1, 1997, “leased employee” shall mean any person other than an employee
of the Company who has performed services for the Company under an agreement
between the Company and a leasing organization on a substantially full time
basis for at least one (1) year, provided such services are performed under the
primary direction or control by the Company.
        Leased employees shall not participate in this Plan. Further-more, a
person who is not designated as an “employee” in the Company’s employment
records during a particular period of time, including a person designated as an
“independent contractor”, is not to be considered to be an employee during that
period of time. Such a person shall not be considered to be an employee even if
a determination is made by the Internal Revenue Service, the Depart-ment of
Labor, or any other government agency, court, or other tribunal, that such
person is an employee for any purpose, unless and until the Company in fact
designates such person as an employee for purposes of this Plan. If such a
designation is made, the designation shall be applied prospectively only unless
the Company specifically provides otherwise.
        13.17 Company Stock. The term "Company stock" shall mean shares of the
common capital stock of Kansas City Life Insurance Company.
        13.18 Executive Committee. Wherever in the Plan and Trust the term
"Executive Committee" is used, it shall be taken to mean only the Executive
Committee of the Board of Directors of Kansas City Life Insurance Company.
        13.19 Board of Directors. Wherever in the Plan and Trust the term “Board
of Directors” is used, it shall be taken to mean only the Board of Directors of
Kansas City Life Insurance Company.
        13.20 Affiliated Company Participation. Notwithstanding any- thing in
this Agreement to the contrary, no employee of any subsidiary or affiliated
corporation of Kansas City Life Insurance Company shall have the right to
participate in this Plan unless such Plan shall have been adopted by the
corporation for which such employee is employed.
        13.21 Direct Rollovers. The provisions of this Paragraph shall be
effective January 1, 1993 and apply to distributions after January 1, 1993.
Notwithstanding any provision of this Plan to the contrary, a distributee may
elect to have any portion of an eligible rollover distribution paid directly to
an eligible retire-ment plan specified by the distributee in a direct rollover.
The Administrative Committee may prescribe the time and manner in which this
election is made.
        As used in this Paragraph, "eligible rollover distribution", "eligible
retirement plan", "distributee" and "direct rollover" shall mean:

  (a) "Eligible rollover distribution" is any distribution of all or any portion
of the balance to the credit of the distributee. However, an eligible rollover
distribution shall not include:

    (i) Any distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made for the life (or life
expectancy) of the distributee or the joint lives (or joint life expec-tancies)
of the distributee and the distributee's designated beneficiary, or for a
specified period of ten (10) years or more;     (ii) Any distribution required
under Code Section 401(a)(9); or     (iii) The portion of any distribution that
is not includible in gross income (determined without regard to the exclusion
for net unrealized appreciation with respect to employer securities.

  (b) "Eligible retirement plan" is:

    (i) An individual retirement account (described in Code Section 408(a)) or
individual retirement annuity (described in Code Section 408(b)); or     (ii) An
annuity plan (described in Code Section 403(a)); or     (iii) A qualified trust
(described in Code Section 401(a)) that accepts the distributee’s eligible
rollover distribution. However, in the case of an eligible rollover distribution
to a surviving spouse, eligible retirement plan shall mean only the items in (i)
above.     (iv) Beginning January 1, 2002, an annuity contract described in Code
Section 403(b) and an eligible plan described in Code Section 457(b) which is
maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state and which agrees
to separately account for amounts transferred into such plan from this Plan.

  (c) “Distributee” shall include an employee or former em-ployee. An employee’s
or former employee’s surviving spouse and the employee’s or former employee’s
spouse or former spouse who is an alternate payee under a Qualified Domestic
Relations Order (defined in Code Section 414(p)) are distributees with regard to
the interest of the spouse or former spouse.   (d) “Direct rollover” is a
payment by the Plan to the eligible retirement plan specified by the
distributee. The Plan shall withhold twenty percent (20%) of an eligible
rollover distribution which is not paid to an eligible retirement plan.

        13.22 Participants who Enter Armed Forces. Effective December 12, 1994,
notwithstanding any provision of this Plan to the contrary, contributions,
benefits and service credit with respect to qualified military service will be
provided in accord-ance with Code Section 414(v).
        13.23 Contribution Under Mistake of Fact. If a contribution is made by
the Company by a mistake of fact, such contribution may be returned to the
Company within one (1) year after the payment of the contribution. Any
contribution returned to the Company shall not include any investment earnings
thereon, but shall be net of any investment losses thereon.
        13.24 Contributions Conditioned on Deductibility. Company contributions
are expressly conditioned upon deductibility of contributions under Section 404
of the Internal Revenue Code. If any part or all of a contribution is disallowed
as a deduction under Section 404, then to the extent a contribution is
disallowed as a deduction, it may be returned to the Company within one (1) year
after the later of the date of payment of the contribution or the date the
deduction for the contribution was disallowed. Any contributions returned shall
not include any investment earnings thereon, but shall be net of any investment
losses thereon.

ARTICLE XIV

Top Heavy Provisions

        14.1 Compensation Limits. With respect to compensation as defined in
this Plan, for any Top Heavy Plan year, compensation in excess of one hundred
fifty thousand dollars ($150,000.00), and, commencing January 1, 2002, two
hundred thousand dollars ($200,000.00), or such other amount as the Secretary of
the Treasury may designate, shall be disregarded. This amount will be adjusted
in accordance with Internal Revenue Code Sections 401(a)(17) and 415(d), and
regulations thereunder.
        14.2 Key Employee. “Key employee” means any employee or former employee
(and his beneficiaries) who, at any time during the Plan year or any of the
preceding four (4) Plan years, is:

  (a) An officer of the Company, as that term is defined within the meaning of
the regulations under Internal Revenue Code Section 416. For the years 1984
through 1987, an officer is not treated as a key employee if the officer has an
annual compensation of forty-five thousand dollars ($45,000.00) or less.   (b)
One of the ten (10) employees owning (or considered as owning within the meaning
of Code Section 318) the largest interests in all employers required to be
aggregated under Code Sections 414(b), (c), and (m). However, an employee will
not be considered a top ten (10) owner for a Plan year if the employee earns
less than thirty thousand dollars ($30,000.00), or such other amount adjusted in
accordance with Code Section 415(c)(1)(A) as in effect for the calendar year in
which the determination date falls.   (c) A five percent (5%) owner of the
Company. “Five percent (5%) owner” means any person who owns (or is considered
as owning within the meaning of Code Section 318) more than five percent (5%) of
the outstanding stock of the Company or stock possessing more than five percent
(5%) of the total combined voting power of all stock of the Company.   (d) A one
percent (1%) owner of the Company having an annual compensation from the Company
of more than one hundred fifty thousand dollars ($150,000.00). “One percent (1%)
owner” means any person who owns (or is considered as owning within the meaning
of Code Section 318) more than one percent (1%) of the outstanding stock of the
Company or stock possessing more than one percent (1%) of the total combined
voting power of all stock of the Company. In determining percentage ownership
hereunder, employers that would otherwise be aggregated under Code Sections
414(b), (c), and (m) shall be treated as separate em-ployers. However, in
determining whether an individual has compensation of more than one hundred
fifty thousand dollars ($150,000.00) compensation from each employer required to
be aggregated under Code Sections 414(b), (c), and (m) shall be taken into
account.

        14.3 Non-Key Employee. "Non-key employee" means any employee who is not
a key employee.
        14.4 Super Top Heavy Plan. "Super Top Heavy Plan" means, for Plan years
commencing after December 31, 1983, that, as of the determination date, (1) the
present value of accrued benefits of key employees, or (2) the sum of the
aggregate accounts of key employees under this Plan and any Plan of the
Company’s aggregation group, exceeds ninety percent (90%) of the present value
of accrued benefits or the aggregate accounts of all participants under this
Plan and any Plan of the Company’s aggregation group.
        14.5 Top Heavy Plan. "Top Heavy Plan" means, for Plan years commencing
after December 31, 1983, that, as of the determination date, (1) the present
value of accrued benefits of key employees, or (2) the sum of the aggregate
accounts of key employees under this Plan and any Plan of the Company’s
aggregation group, exceeds sixty percent (60%) of the present value of accrued
benefits or the aggregate accounts of all participants under this Plan and any
Plan of the Company’s aggregation group.
        14.6 Top Heavy Plan Year. "Top Heavy Plan Year" means any calendar year
after December 31, 1983 in which the Plan is a top heavy plan.
        14.7 Top Heavy Plan Requirements.

  (a) For any “Top Heavy Plan Year”, the following provisions shall apply
notwithstanding any other provision in this Plan to the contrary:

    1. Any person who is a participant in this Plan in any year in which it
shall be a “Top Heavy Plan” shall have his or her benefits vested in accordance
with the following schedules: Twenty Percent (20%) after two (2) years of
service; Forty percent (40%) after three (3) years of service; Sixty percent
(60%) after four (4) years of service; Eighty per-cent (80%) after five (5)
years of service; One hundred percent (100%) after six (6) years of service.    
  Effective January 1, 1989, there shall be no decrease in a participant’s
nonforfeitable percentage in the event the Plan’s status as top heavy changes
for any year. Further, if the vesting schedule shifts in and out of the above
schedule for any year because the Plan’s top heavy status changes, such shift
shall be considered an amendment of the vesting schedule. If this occurs, each
participant with at least three (3) years of service with the Company may elect
to have his nonforfeitable percentage determined without regard to the shift.
The election period will begin with the date the deemed amendment is made and
shall end on the later of:       A.      Sixty (60) days after the deemed
amendment is adopted;       B.      Sixty (60) days after the deemed amendment
is effective; or       C.      Sixty (60) days after the participant is issued
written notice of the deemed amendment by the Administrative Committee.     2.
Notwithstanding anything in this Plan to the contrary for any Top Heavy Plan
Year, the Company shall make a minimum contribution for each non-key employee
equal to three percent (3%) of such non-key employee’s salary.     3. For any
year in which this Plan is top heavy, each non-key employee will receive a
minimum contribu-tion if the non-key employee has not separated from service at
the end of the top heavy year, regard-less of whether the non-key employee has
less than one thousand (1,000) hours of service in such year. Furthermore, such
non-key employee shall receive such minimum contribution regardless of his or
her level of compensation, and regardless of whether he or she declines to make
a mandatory personal con-tribution.     4. Notwithstanding the foregoing, so
long as any non-key employee is covered by both the Company’s Pension Plan and
this Plan, the minimum contribu-tion required herein shall be satisfied by the
accrual of the defined benefit by the respective non-key employee for any top
heavy year.     5. If the Company shall be maintaining both this Plan and a
defined benefit plan in any top heavy year, a factor of 1.0 must be applied to
the dollar limits when the top heavy ratio exceeds ninety percent (90%).

        14.8 Determination of Top Heavy Status.

  (a) This Plan shall be a Top Heavy Plan for any Plan year commencing after
December 31, 1983, in which, as of the determination date, (1) the present value
of accrued benefits of key employees, or (2) the sum of the aggregate accounts
of key employees under this Plan and any Plan of an aggregation group exceeds
sixty percent (60%) of the present value of accrued benefits or the aggregate
accounts of all participants under this Plan and any Plan of an aggregation
group.     If any participant is a non-key employee for any Plan year, but such
participant was a key employee for any prior Plan year, such participant’s
present value of accrued benefit and/or aggregate account balance shall not be
taken into account for purposes of determining whether this Plan is a Top Heavy
Plan (or whether any aggregation group which includes this Plan is a Top Heavy
group).   (b) This Plan shall be a Super Top Heavy Plan for any Plan year
commencing after December 31, 1983, in which, as of the determination date, (1)
the present value of accrued benefits of key employees, or (2) the sum of the
aggregate accounts of key employees under this Plan and any Plan of an
aggregation group, exceeds ninety percent (90%) of the present value of accrued
benefits or the aggregate accounts of all participants under this Plan and any
Plan of an aggregation group.   (c) Aggregate account. A participant's aggregate
account as of the determination date is the sum of:     1.     His participant’s
account balance as of the most recent valuation occurring within a twelve (12)
month period ending on the determination date.     2.     Contributions that
would be allocated as of a date not later than the determination date, even
though those amounts are not yet made or required to be made.     3.     Any
Plan distributions made within the Plan year that includes the determination
date or within the four (4) preceding Plan years. However, in the case of
distributions made after the valuation date and prior to the determination date,
such distri-butions are not included as distributions for Top Heavy purposes to
the extent that such distribu-tions are already included in the participant’s
aggregate account balance as of the valuation date. Notwithstanding anything
herein to the contrary, all distributions, including distributions made prior to
January 1, 1984, will be counted.     4.     Any employee contributions, whether
voluntary or mandatory. However, amounts attributable to tax deductible
qualified employee contributions shall not be considered to be a part of the
participant’s aggregate account balance.   (d) "Aggregation group" means either
a required aggregation group or a permissive aggregation group as hereinafter
determined.     1.     Required aggregation group. In determining a re-quired
aggregation group hereunder, each Plan of the Company in which a key employee is
a parti-cipant, and each other Plan of the Company which enables any Plan in
which a key employee participates to meet the requirements of Code Sections
401(a)(4) and 410, will be required to be aggregated. Such group shall be known
as a required aggregation group. In the case of a required aggregation group,
each Plan in the group will be considered a Top Heavy Plan if the required
aggregation group is a Top Heavy group. No Plan in the required aggregation
group will be considered a Top Heavy Plan if the required aggregation group is
not a Top Heavy group.     2.     Permissive aggregation group. The Company may
also include any other Plan not required to be included in the required
aggregation group, provided the resulting group, taken as whole, would continue
to satisfy the provisions of Internal Revenue Code Sections 401(a) or 410. Such
group shall be known as a permissive aggregation group.     In the case of a
permissive aggregation group, only a Plan that is part of the required
aggregation group will be considered a Top Heavy Plan if the permissive
aggregation group is a Top Heavy group. No Plan in the permissive aggregation
group will be considered a Top Heavy Plan if the permissive aggregation group is
not a Top Heavy Plan group.     3.     Only those Plans of the Company in which
the determination dates fall within the same calendar year shall be aggregated
in order to determine whether such Plans are Top Heavy Plans.   (e)
“Determination date” means (1) the last day of the preceding Plan year, or (2)
in the case of the first Plan year, the last day of such Plan year.   (f)
Present value of accrued benefit. In the case of a defined benefit plan, a
participant’s present value of accrued benefit shall be as determined under the
provisions of the applicable defined benefit plan.   (g) "Top Heavy group" means
an aggregation group in which, as of the determination date, the sum of:     1.
     The present value of accrued benefits of key employees under all defined
benefit plans included in the group; and     2.     The aggregate accounts of
key employees under all defined contribution plans included in the group,
exceeds sixty percent (60%) of a similar sum determined for all participants.  
(h) “Top Heavy Plan year” means that, for a particular Plan year commencing
after December 31, 1983, the Plan is a Top Heavy Plan.   (i) Notwithstanding
anything herein to the contrary, the effective date otherwise provided for
herein for the application of Code Section 416 to this Plan (Plan years
beginning after December 31, 1983) shall be extended in accordance with any
legislative act of Congress.

        14.9 Modification of Top Heavy Rules.

  (a) For Plan years beginning after December 31, 2001, this paragraph shall
apply for purposes of determining whether the Plan is top heavy under Code
Section 416(g), and whether the Plan satisfies the minimum requirements of Code
Section 416(c) for such years. This paragraph amends paragraphs of this ARTICLE
XIV, including, but not limited to, part or all of Paragraphs 14.2, 14.7(a)1 and
(a)2, and 14.8(c)3.   (b) “Key employee” means any employee or former employee
(including any deceased employee) who at any time during the Plan year that
includes the determination date was an officer of the Company having annual
compensation greater than $130,000.00 [as adjusted under Code Section 416(i)(1)]
for Plan years beginning after December 31, 2002, a five percent (5%) owner of
the Company, or a one percent (1%) owner of the Company having annual
compen-sation of more than $150,000.00. For this purpose, annual compensation
means compensation within the meaning of Code Section 415(c)(3). The
determination of who is a key employee will be made in accordance with Code
Section 416(i)(1) and the applicable regulations and other guidance of general
applicability issue thereunder.   (c) For purposes of determining the present
values of accrued benefits and the amounts of account balances of employees as
of the determination date, the following shall apply:     1.     The present
value of accrued benefits and the amounts of account balances of a employee as
of the determination date shall be increased by the distributions made with
respect to the employee under the Plan and any plan aggregated with the Plan
under Code Section 416(g)(2) during the one (1) year period ending on the
determination date. The preceding sentence shall also apply to distributions
under a terminated plan which, had it not been terminated, would have been
aggregated with the Plan under Code Section 416(g)(2)(A)(i). In the case of a
distribution made for a reason other than separation from service, death or
disability, this provision shall be applied by substituting “five (5) year
period” for “one (1) year period”.     2.     The accrued benefits and accounts
of any individual who has not performed services for the Company during the one
(1) year period ending on the deter-mination date shall not be taken into
account.   (d) Company matching contributions shall be taken into account for
purposes of satisfying the minimum contribution requirements of Code Section
416(c)(2) and the Plan. Company matching contributions that are used to satisfy
the minimum contribution requirements shall be treated as matching contributions
for purposes of the actual contribution percentage test and other requirements
of Code Section 401(m).   (e) Notwithstanding the foregoing, so long as any
non-key employee is covered by both this Plan and the Kansas City Life Insurance
Company Cash Balance Pension plan, the minimum contribution required herein
shall be satisfied by the accrual of the defined benefit minimum by the
respective non-key employee for any top heavy year.

        IN WITNESS WHEREOF, the Company has caused this Thirteenth Amendment to
be executed by its authorized Officers and its Corporate Seal to be hereunto
affixed, and the Trustees have executed this Trust, all on the day of , 2001.

  KANSAS CITY LIFE INSURANCE COMPANY               By:                          
  Its: Vice President

ATTEST:



By:                                 

Its: Assistant Secretary

TRUSTEES           